REVERSE AND REMAND and Opinion Filed November 23, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01130-CV

           IN THE INTEREST OF J.A.R. AND L.S.R., CHILDREN

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-13-21760

                         MEMORANDUM OPINION

               Before Justices Whitehill, Pedersen, III, and Reichek
                           Opinion by Justice Whitehill

      Appellee (Father) filed a motion seeking an order that he did not owe a child

support arrearage. After a bench trial, the trial judge signed an order decreeing that

Father’s child support arrearage was $7,263.14.        Appellant (Mother) appeals.

Because (i) there is evidence supporting the trial court’s implied finding that Father

was entitled to twenty months’ credit against his child support obligation,

(ii) uncontroverted evidence showed that Father’s arrearage absent any credit was

$32,249.76, and (iii) the evidence was insufficient to show that Father was entitled
to a full $24,986.62 credit, we conclude that the trial judge’s order was an abuse of

discretion. We accordingly reverse and remand.

                                 I. BACKGROUND

      This case began in 2013 when the Office of the Attorney General filed against

Father a Petition for Confirmation of Non-Agreed Child Support Review Order.

      In January 2014, the trial judge signed an order appointing Mother and Father

joint managing conservators of their two daughters, J.A.R. and L.S.R. The order

(i) gave Mother the right to designate the children’s primary residence, (ii) required

Father to pay child support of $890 per month and (iii) assessed retroactive child

support of $3,250 against Father, payable at the rate of $35 per month.

      In November 2018, Father filed a Motion for Enforcement and Confirmation

of Child Support Arrearages in which he alleged that (i) the Office of Attorney

General falsely claimed that Father had not made timely payments, (ii) Father had

paid child support as ordered, and (iii) Father’s actual arrearage was $0.

      On February 11, 2019, the trial court held a bench trial on Father’s motion.

At the outset, the court admitted without objection State’s Exhibit A, a record

showing Father’s child support payments and indicating that his current arrearage

was $32,249.76. Father then asserted in opening statement that his actual child

support arrearage was only about $6,000 because he and Mother had lived together

from March 2014 through January 2016.



                                         –2–
      Father and Mother were the only witnesses. At the end of the trial, the trial

judge said that she would give Father a credit of $18,500 against whatever the

Attorney General said he owed, based on the judge’s conclusion that Father and

Mother lived together for twenty months after the original child support order was

rendered. The trial judge directed Father to contact the attorney general’s office for

the necessary information and then submit an order.

      The trial judge eventually signed an order confirming that (i) Father was

entitled to twenty months of credit against his child support obligation and (ii) his

arrearage was $7,263.14.

      Mother moved to set the judgment aside. The record contains no order ruling

on that motion. She then appealed.

                                   II. ANALYSIS

A.    Issues

      Mother asserts two issues. First, she argues that the trial judge abused her

discretion because the evidence is insufficient to support a finding that Father lived

with Mother and the children for twenty months and contributed to their support

during that time. Second, she argues that the trial judge abused her discretion

because the evidence doesn’t support the judge’s calculation of Father’s support

arrearage.

      Father has not filed an appellee’s brief.




                                         –3–
B.    Issue One: Did the trial court abuse its discretion by implicitly finding
      that Father lived with Mother and the children and contributed to their
      support for twenty months after the initial child support order was
      rendered?

      No. Some evidence supports the trial court’s implied finding that Father lived

with Mother and the children and contributed to their support for twenty months

after the initial January 2014 child support order.

      At the outset, we note that Mother’s argument supporting issue one is deficient

because it does not discuss the applicable law except the standard of review, which

is abuse of discretion. See Beck v. Walker, 154 S.W.3d 895, 901 (Tex. App.—Dallas

2005, no pet.) (“Most appealable issues in a family law case, including a trial court’s

confirmation of child support arrearages, are reviewed under an abuse of discretion

standard.”). She does not cite the Family Code or address the substantive law

applicable to Father’s motion. Thus, her brief fails to present “a clear and concise

argument for the contentions made, with appropriate citations to authorities.” TEX.

R. APP. P. 38.1(i).

      But we can discern the gist of Mother’s complaint, which is that the trial court

erred by giving Father twenty months of credit towards his child support arrearage

based on an implied fact finding that Father lived with Mother and the children and

provided support for twenty months after the child support order went into effect.

Assuming that we should imply such a fact finding, and applying the abuse of

discretion standard of review, we reject Mother’s argument.


                                         –4–
      A trial court does not abuse its discretion if it bases its decision on conflicting

evidence and some evidence supports its decision. In re M.M.S., 256 S.W.3d 470,

478 (Tex. App.—Dallas 2008, no pet.); see also In re P.C.S., 320 S.W.3d 525, 531

(Tex. App.—Dallas 2010, pet. denied) (“Under the abuse of discretion standard,

legal and factual sufficiency of the evidence are not independent grounds for

asserting error, but are relevant in assessing whether the court abused its

discretion.”).

      Here, some evidence supports an implied finding that Father lived with

Mother and the children and provided support for twenty months after the January

2014 child support order was rendered. Father testified that he and Mother attempted

to reconcile and that they lived together from February or March 2014 until January

2016. He also testified that the family moved back and forth between Monroe,

Louisiana, and Desoto, Texas, during that time. Mother testified that Father was

paying some of the “marital bills” and was “buying food” during the relevant time

frame, and she also testified that he was paying the bills during the part of the twenty

months the family was living in Desoto.

      Although Mother also cites parts of her testimony that contradict the foregoing

facts, we must give substantial deference to the trial court’s witness credibility and

weight of the evidence determinations. See Reisler v. Reisler, 439 S.W.3d 615, 619

(Tex. App.—Dallas 2014, no pet.).



                                          –5–
      We conclude that Mother has not shown an abuse of discretion in any implied

finding that Father lived with Mother and the children and provided support to them

for twenty months during the relevant timeframe.          Accordingly, we overrule

Mother’s first issue.

C.    Issue Two: Did the trial court abuse its discretion by assessing Father’s
      arrearage at $7,263.14 because the evidence does not support such a low
      amount?
      Yes. The evidence is insufficient to support the trial judge’s decision to

reduce Father’s arrearage to $7,263.14.

      As explained above, the trial judge’s final order awarded Father credit for

twenty months of child support and confirmed that his child support arrearage was

$7,263.14 as of May 21, 2019.

      Mother argues that the evidence does not support the trial judge’s child

support arrearage determination. She asserts that the only trial evidence on point—

State’s Exhibit A—shows that Father’s arrearage without any credit was $32,249.76

as of the time of trial. We agree with this premise. Thus, by confirming that Father’s

child support arrearage was $7,263.14, the trial judge implicitly gave Father a credit

of $24,986.62, or almost $1,250 per month for the twenty months of credit expressly

awarded in the final order. But we see no evidence to support such a large credit,

given that Father’s monthly child support obligation was only $890 (or $925 if his

$35 monthly obligation to pay a prior arrearage is included).



                                          –6–
      We conclude that the trial judge abused her discretion by ruling that Father’s

arrearage was only $7,263.14. Accordingly, we sustain Mother’s second issue.

Because we further conclude that the record does not establish the actual arrearage

amount as a matter of law, we remand for further proceedings.

                                III. CONCLUSION

      For the foregoing reasons, we reverse the trial court’s June 5, 2019 Order on

Motion to Confirm Arrearage.       We remand the case for further proceedings

consistent with this opinion.




                                          /Bill Whitehill/
                                          BILL WHITEHILL
                                          JUSTICE

191130F.P05




                                       –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF J.A.R. AND                 On Appeal from the 330th Judicial
L.S.R., CHILDREN                              District Court, Dallas County, Texas
                                              Trial Court Cause No. DF-13-21760.
No. 05-19-01130-CV                            Opinion delivered by Justice
                                              Whitehill. Justices Pedersen, III and
                                              Reichek participating.

     In accordance with this Court’s opinion of this date, the trial court’s June 5,
2019 Order on Motion to Confirm Arrearage is REVERSED and this cause is
REMANDED to the trial court for further proceedings consistent with the opinion.

      It is ORDERED that appellant Monica Robinson recover her costs of this
appeal from appellee Johnny Robinson.


Judgment entered November 23, 2020.




                                        –8–